DETAILED ACTION
This is responsive to the application filed 25 November 2020.
Claims 21-40 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,854,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,854,198 anticipate the currently pending claims (see examples in table below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 
 
Current claims
Claims of U.S. Patent No. 10,854,198
21. A system to process sequence dependent operations in a voice activated data packet based computer network environment, comprising: 

a data processing system comprising memory and one or more processors to: receive input data packets comprising an input audio signal detected by a sensor of a client computing device; 


parse the input audio signal to identify a keyword; determine a sequence of actions based on the keyword, the sequence of actions comprising a first action, a second action subsequent to the first action, and a third action subsequent to the second action; 









bypass at least one action in the sequence of actions to generate an output signal comprising a content item; and transmit, to the client computing device, data packets comprising the output signal to cause the client computing device to drive a speaker of the client computing device to generate an acoustic wave corresponding to the output signal.








a natural language processor component executed by a data processing system to receive input data packets comprising an input audio signal detected by a sensor of a client computing device; the natural language processor component to 

parse the input audio signal to identify a keyword; a prediction component to determine a thread based on the keyword, the thread comprising a first action, a second action subsequent to the first action, and a third action subsequent to the second action; 


the content selector component to bypass content selection based on the first action and the second action in order to identify, via a real-time content selection process, a content item based on the third action predicted to occur by the prediction component, the content item provided by a third-party content provider; an interface of the data processing system to transmit data packets comprising the content item to cause the client computing device to present the content item; the content selector component to identify, via a subsequent real-time content selection process executed subsequent to occurrence of the first action, a second .


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-28, 30-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hart et al. (USPN 9,424,840).
Claim 21:
Hart discloses a system to process sequence dependent operations in a voice activated data packet based computer network environment, comprising: a data processing system comprising memory and one or more processors to: 
receive input data packets comprising an input audio signal detected by a sensor of a client computing device (“receives an audio signal that includes speech. Although this and other figures describes receiving an audible input, in other instance the input may be received from a client device via text, touch, or the like”, col. 15, lines 26-36, see also “envision that a user's states the following: "I would like to book a round-trip flight from Seattle to Portland."”, col. 14, lines 37-58); 
parse the input audio signal to identify a keyword (“parses the ASR results to identify named entities within the ASR results”, col. 15, lines 37-45, see also “After determining that the user's intent is to book a flight, the dialog engine will identify the slots associated with this intent (origin city, destination city, travel date(s)) and will associate the slots with respective values provided by the user. Here, for instance, the dialog engine will associate "Seattle" as the origin city and "Portland" as the destination city”, col. 14, lines 37-58); 
determine a sequence of actions based on the keyword, the sequence of actions comprising a first action (trip to Seattle airport), a second action (flight to Portland from Seattle) subsequent to the first action, and a third action subsequent to the second action (return flight to Seattle from Portland) (“envision that a user's states the following: "I would like to book a round-trip flight from Seattle to Portland." After determining that the user's intent is to book a flight, the dialog engine will identify the slots associated with this intent (origin city, destination city, travel date(s)) and will associate the slots with respective values provided by the user”, col. 14, lines 37-58); 
bypass at least one action in the sequence of actions to generate an output signal comprising a content item (“when the dialog engine determines that a user has expressed an intent to book a flight, the dialog engine may determine which slots already have values and then use the corresponding dialog to obtain any other needed values, if any”, col. 14, lines 31-36, note that if the origin flight date is input with the 
transmit, to the client computing device, data packets comprising the output signal to cause the client computing device to drive a speaker of the client computing device to generate an acoustic wave corresponding to the output signal (“use the corresponding dialog to obtain any other needed values, if any”, col. 14, lines 31-36).
Claim 22:
Hart discloses the system of claim 21, comprising: the data processing system to bypass content selection based on the first action and the second action in order to identify the content item based at least in part on the third action (“when the dialog engine determines that a user has expressed an intent to book a flight, the dialog engine may determine which slots already have values and then use the corresponding dialog to obtain any other needed values, if any”, col. 14, lines 31-36, note that if the origin flight date is input with the original request (e.g. “I would like to book a round-trip flight leaving Seattle tomorrow to Portland.”) the only slot without a value would be the return date and the system would output “When you would like to return to Seattle?” thereby bypassing the first two actions).
Claim 23:
Hart discloses the system of claim 21, comprising: the data processing system to identify the content item via a real-time content selection process (col. 14, lines 31-36, note that the dialog is in real-time).

Hart discloses the system of claim 21, comprising: the data processing system to identify, prior to occurrence of at least one of the first action and the second action, the content item based at least in part on the third action (col. 14, lines 31-36, note that the missing values are determined before the trip to Seattle airport).
Claim 25:
Hart discloses the system of claim 21, comprising: the data processing system to transmit the output signal to the client computing device prior to occurrence of at least one of the first action and the second action (col. 14, lines 31-36, note that the dialog requesting missing values is output before the trip to Seattle airport).
Claim 26:
Hart discloses the system of claim 21, comprising: the data processing system to select the content item in an order that does not match the sequence of actions (col. 14, lines 31-36, note that the selected content relates to the third action).
Claim 27:
Hart discloses the system of claim 21, wherein the data processing system is configured to initiate, perform or execute at least one of the first action, the second action and the third action in the sequence of actions (“Regardless of whether the speech recognition occurs locally or remotely from the environment 102, the voice-controlled device 106 may receive vocal input from the user 104 and the device 106 and/or the resources 108 may perform speech recognition to interpret a user's operational request or command”, col. 7, lines 25-30, see also “applications execute locally on the device 106 or on the remote computing resources 108”, col. 9, lines 16-23).
Claim 28:
Hart discloses the system of claim 21, wherein the client computing device is configured to initiate, perform or execute at least one of the first action, the second action and the third action in the sequence of actions (“Regardless of whether the speech recognition occurs locally or remotely from the environment 102, the voice-controlled device 106 may receive vocal input from the user 104 and the device 106 and/or the resources 108 may perform speech recognition to interpret a user's operational request or command”, col. 7, lines 25-30, see also “applications execute locally on the device 106 or on the remote computing resources 108”, col. 9, lines 16-23).
Claim 30:
Hart discloses the system of claim 21, comprising the data processing system to: the data processing system to receive, from the client computing device a data message that includes a response to the content item prior to occurrence of at least one of the first action or the second action (col. 14, lines 31-36, note that the response from the user to the dialog requesting missing values is prior to the trip to Seattle airport).
Claim 31:
Hart discloses the system of claim 21, comprising: a direct action application programming interface of the data processing system to initiate the third action subsequent to completion of at least one of the first action and the second action (col. 
Claims 32-37 and 39-40:
Hart discloses a method of processing sequence dependent operations in a voice activated data packet based computer network environment, comprising the steps performed by the one or more processors of claims 32-37 and 39-40 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (USPN 9,424,840) in view of Sane (US PGPub 2007/0197239).
Claim 29:
Hart discloses the system of claim 21, but does not, in this embodiment, disclose the data processing system to: identify a second content item subsequent to occurrence of the first action; and transmit the second content item to cause the client computing device to present the second content item prior to occurrence of the third action.
In a different embodiment Hart discloses providing an audio output corresponding to a reminder (“the application may provide audio for output at the device that captured the user's speech (e.g., "Remember to pick up Grace from soccer in 15 minutes")”, col. 5, lines 42-46).
Further, in a similar system for alerting a user on a client computing device about a first action (flight booking), Sane discloses identifying, via a subsequent real-time content selection process, a second content item (alert) subsequent to occurrence of the first action; the second item provided by the third-party content provider or a second third-party content provider (application server 112) (“The application server 112 may generate one or more alerts based on various application data 115. After the application server 112 generates the alert, the alert is transmitted to the GWUM server 109 via the network 103. The data processing unit 121 compares the received alert to the registration information received from the users. The data processing 121 generates one or more event alerts which are transmitted to the corresponding wireless communications device”, [0029], see also “One example of an application that can be implemented with the GWUM system is that of a Travel system. For example, when a traveler books a trip, which includes a flight, a car service, and a hotel, the user will provide registration information that is communicated to the GWUM system relating to the trip. In this case, the user registration information may include, but is not limited to, flight information, car service information, and hotel information as well as information about how the user would like to be notified of events that may affect his trip. For example, the user may have a BlackBerry and desire to receive an email alerting him to changes that may affect his trip. In another example, the user may only have a cell phone and wish to receive SMS messages or voicemails notifying him of changes in his trip”, [0050]) and transmitting the second content item to cause the client computing The data processing 121 generates one or more event alerts which are transmitted to the corresponding wireless communications device”, [0029], see also “the user may have a BlackBerry and desire to receive an email alerting him to changes that may affect his trip. In another example, the user may only have a cell phone and wish to receive SMS messages or voicemails notifying him of changes in his trip”, [0050]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of identifying, via a subsequent real-time content selection process, a second content item (alert/reminder) subsequent to occurrence of Hart’s first action (trip to Seattle airport); the second item provided by the third-party content provider or a second third-party content provider and transmitting the second content item to cause the client computing device to present the second content item prior to occurrence of the third action (return flight to Seattle from Portland) in order to provide information alerting the user “to changes that may affect his trip” (see Sane, [0050]).
Claim 38:
Hart in view of Sane discloses a method of processing sequence dependent operations in a voice activated data packet based computer network environment, comprising the steps performed by the one or more processors of claim 29 as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Odell (US PGPub 2009/0228270) discloses extracting semantically distinct items from a single utterance by repeatedly recognizing the same utterance using constraints provided by semantic items already recognized. User feedback for selection or correction of partially recognized utterance may be used in a hierarchical, multi-modal, or single step manner. An accuracy of recognition is preserved while the less structured and more natural single utterance recognition form is allowed to be used.
Agapi et al. (US PGPub 2008/0015863) discloses a method for a voice-enabled computing environment. The method includes a step of receiving a series of voice commands related to an abstraction, wherein the voice command specifies an abstraction type. The method further includes responding to the voice command to replay the commands, executing at least one programmatic action related to the abstraction, where the programmatic action is executed demonstrating characteristics specific to the abstraction type associated with the voice command. The present method applies, but is not limited to, the execution of collections of commands that may have diverging timing characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657